Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 30, 1992, which ruled that claimant was disqualified from receiving unemployment *796insurance benefits because his employment was terminated due to misconduct.
The record contains substantial evidence to support the Board’s determination that claimant was discharged for misconduct because of lateness and absenteeism. Continued lateness after adequate warnings constitutes misconduct which bars a claimant from the receipt of unemployment insurance benefits. Significantly, the Board was free to disbelieve claimant’s explanations or excuses for his conduct in this respect.
Mikoll, J. P., Yesawich Jr., Crew III, White and Mahoney, JJ., concur. Ordered that the decision is affirmed, without costs.